Title: To George Washington from William Gordon, 10 January 1785
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Jany 10. 1785

In arranging the intelligence obtained from the inspection of your papers, I found that an extract from the private letters Vol. 1st dated Oct. 22. 1779, which alluded to one of the most important events of the late war, was not so complete as I wish. It relates to the capture of Fort Washington, which I apprehend ought now to be placed in its true light, as the public cannot suffer from its being done. The extract I have made, begins—When I came to Fort Lee, & found no measures towards an evacuation in consequence of the order aforementioned. I have omitted taking the order aforementioned, which is material. If it will not trespass too much upon your Excellency’s time, Shall reckon it a

great favour to have that order transmitted with the place from whence, & the date when given. With renewed & affectionate respects to Self & Family I remain with great esteem Your Excellency’s sincere Friend & very humble Servant

William Gordon

